69 F.3d 545
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David W. UNDERWOOD, Plaintiff-Appellant,v.Don GLANVILLE, et al., Defendants-Appellees.
No. 94-15749.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 16, 1995.*Decided Oct. 31, 1995.

1
Before:  GOODWIN and HAWKINS, Circuit Judges, and FITZGERALD,** District Judge.


2
ORDER***


3
David Underwood appeals the district court's judgment following a bench trial, in favor of Don Glanville and Valley Engineers, Inc. in Underwood's maritime action, arising out of an injury Underwood incurred while working to modify an ocean going vessel owned by Glanville.  The action was tried before Senior United States District Judge Robert F. Peckham, who died before any findings of fact and conclusions of law were entered.


4
Appellant contends that Judge Stanley A. Weigel erred in deciding the case, pursuant to Fed.R.Civ.P. 63 based on the transcript of the proceeding before Judge Peckham.  On August 3, 1993, the parties stipulated that Judge Weigel may decide liability in this case based on the transcript of the trial conducted before Judge Peckham.


5
In his order of April 5, 1994, Judge Weigel certified his familiarity with the record in the case and determined that the proceedings could be completed without prejudice to the parties.  Judge Weigel then entered comprehensive findings of fact and ordered that judgment be entered in favor of the defendant.  Appellant's contentions that Judge Weigel failed to follow Rule 63 are wholly without merit.


6
AFFIRMED.



*
 This panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable James M. Fitzgerald, Senior U.S. District Judge for the District of Alaska, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3